                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ASHLEY J. GUYETTE,

         Plaintiff,
 v.                                                          Case No. 21-CV-0791

CASEY FIELDS and
NEW LONDON POLICE DEPARTMENT,

         Defendants.


                                             ORDER


         Plaintiff Ashley Guyette, who is currently confined at Taycheedah Correctional
Institution and who is representing herself, filed a complaint under 42 U.S.C. §1983 alleging that
the defendants violated her civil rights. (ECF No. 1.) She also filed a motion for leave to proceed
without prepayment of the filing fee. (ECF No. 2.) Because not all parties have had the
opportunity to consent to magistrate judge jurisdiction, the case was randomly referred to a U.S.
District Court Judge for the limited purpose of screening the complaint. This order resolves
Guyette’s motion for leave to proceed without prepayment of the filing fee and screens the
complaint.

      1. Motion for Leave to Proceed without Prepaying the Filing Fee

         The Prison Litigation Reform Act (PLRA) applies to this case because Guyette was a
prisoner when she filed her complaint. See 28 U.S.C. §1915(h). The PLRA allows the court to
give a prisoner plaintiff the ability to proceed with her case without prepaying the civil case
filing fee. 28 U.S.C. §1915(a)(2). When funds exist, the prisoner must pay an initial partial filing
fee. 28 U.S.C. §1915(b)(1). She must then pay the balance of the $350 filing fee over time,
through deductions from her prisoner account. Id.

         On June 30, 2021, the Court ordered Guyette to pay an initial partial filing fee of $48.62
by July 30, 2021. (ECF No. 5.) Guyette paid the fee on July 21, 2021. Accordingly, the Court




            Case 2:21-cv-00791-BHL Filed 09/09/21 Page 1 of 5 Document 7
grants her motion for leave to proceed without prepaying the filing fee. She must pay the
remainder of the filing fee over time in the manner explained at the end of this order.

   2. Screening the Complaint

       2.1     Federal Screening Standard

       Under the PLRA, the Court must screen complaints brought by prisoners seeking relief
from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
§1915A(a). The Court must dismiss a complaint if the prisoner raises claims that are legally
“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

       In determining whether the complaint states a claim, the Court applies the same standard
that applies to dismissals under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats,
851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison, 668
F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include “a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
complaint must contain enough facts, accepted as true, to “state a claim for relief that is plausible
on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows a court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that someone
deprived her of a right secured by the Constitution or the laws of the United States, and that
whoever deprived her of this right was acting under color of state law. D.S. v. E. Porter Cty. Sch.
Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570
F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally and holds them
to a less stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing
Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

       2.2    Guyette’s Allegations

       Guyette alleges that in 2011, defendant Casey Fields, who was an officer with the New
 London Police Department, sexually assaulted her. (ECF No. 1 at 3.) Specifically, he told her she



          Case 2:21-cv-00791-BHL Filed 09/09/21 Page 2 of 5 Document 7
needed to come into his house to “sign some papers” related to a “recent incident” she had with
the police department. When she entered his house, he then sexually assaulted her. (Id.) Two
years later, in April 2013, Fields was involved in the search of Guyette’s house that ultimately
led to Guyette’s arrest and incarceration. (Id. at 4.) Once Guyette was incarcerated at
Taycheedah in 2015, she reported the 2011 sexual assault, and a Prison Rape Elimination Act
investigation was opened. (Id. at 5.) Guyette then states that New London Police Chief Jeff
Schleiter came to speak with her and informed her that Fields was no longer with the police
force. (Id.)

        2.3 Analysis

        While Guyette’s allegations are unfortunate, she brings her suit far too late to form a
valid cause of action under §1983. Because section 1983 does not contain its own statute of
limitations, federal courts borrow the limitations period and tolling rules applicable to personal-
injury claims under state law. Devbrow v. Kalu, 705 F.3d 765, 767 (7th Cir. 2013) (citing
Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012)). In Wisconsin, “the applicable residual
statute for § 1983 claims is Wis. Stat. § 893.53.” D’aquisto v. Love, No. 20-c-1034, 2020 WL
5982895 at *1, (E.D. Wis. Oct. 8, 2020). During the relevant time period, Wis. Stat. §893.53
provided for a six-year statute of limitation period. A §1983 claim accrues on “the date that the
plaintiff knew or should have known that his constitutional rights had been violated.” Savory v.
Lyons, 469 F.3d 667, 672 (7th Cir. 2006).

        Though the statute of limitations is normally asserted by defendants as an affirmative
defense, “when the existence of a valid affirmative defense is so plain from the face of the
complaint that the suit can be regarded as frivolous, the district judge need not wait for an answer
before dismissing the suit.” Walker v. Thompson, 288 F.3d 1005, 1009-10 (7th Cir. 2002).
Guyette filed her lawsuit nearly 10 years after the sexual assault occurred, which was the date
she knew or should have known her constitutional rights had been violated. Because she was not
incarcerated at the time, there was no exhaustion requirement that could have potentially tolled
the limitations period. As such, her case is far outside the statute of limitations and is dismissed.




           Case 2:21-cv-00791-BHL Filed 09/09/21 Page 3 of 5 Document 7
   3. Conclusion

       IT IS THEREFORE ORDERED that that Guyette’s motion for leave to proceed
without prepaying the filing fee (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED under 28 U.S.C.
§§1915(e)(2)(B) and 1915A(b)(1) because the complaint is frivolous as it is clearly time-barred.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has
incurred a “strike” under 28 U.S.C. §1915(g).

       IT IS FURTHER ORDERED that the agency having custody of Guyette shall collect
from her institution trust account the $300.00 balance of the filing fee by collecting monthly
payments from Guyette’s prison trust account in an amount equal to 20% of the preceding
month’s income credited to her trust account and forwarding payments to the Clerk of Court
each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The
payments shall be clearly identified by the case name and number assigned to this case. If
Guyette is transferred to another county, state, or federal institution, the transferring institution
shall forward a copy of this order along with her remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge of
the agency where Guyette is confined.

       IT IS FURTHER ORDERED that a copy of this order be emailed to
DLSFedOrdersEastCL@doj.state.wi.us.

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

       Dated in Milwaukee, Wisconsin this 9th day of September, 2021.

                                                           s/ Brett H. Ludwig
                                                           BRETT H. LUDWIG
                                                           United States District Judge




          Case 2:21-cv-00791-BHL Filed 09/09/21 Page 4 of 5 Document 7
This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court of
Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry of
judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests an
extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline. See
Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, she will be liable for the $505.00 appellate filing fee
regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, she
must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
Plaintiff may be assessed a “strike” by the Court of Appeals if his appeal is found to be non-meritorious.
See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, she will not be able to file an action in
federal court (except as a petition for habeas corpus relief) without prepaying the filing fee unless he
demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry
of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable
time, generally no more than one year after the entry of judgment. The Court cannot extend these
deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




           Case 2:21-cv-00791-BHL Filed 09/09/21 Page 5 of 5 Document 7
